Plaintiff in error was convicted of selling intoxicating liquor in the county court of Garfield county on the 20th day of September, 1909, and sentenced by the court to pay a fine of three hundred dollars and costs and be confined in the county jail for a period of ninety days. Petition in error and transcript were filed in this court on the 13th day of January, 1910. The Attorney General has filed a motion to dismiss the appeal for the following reasons: "First. Because the record shows that this judgment appealed from was for a misdemeanor, and was rendered on the 8th day of October 1909, (Record pages 52 and 54) and this attempted appeal is by transcript and the same was not filed in this court with the petition in error until the 13th day of January, 1910, and more than sixty days after the rendition of the judgment in violation of sec. 6949 of Snyder's Comp. Laws Okla. 1909. Second. Because no notices of appeal were served on the clerk of the court and the county attorney as provided in sec. 6949, Snyder's Comp. Laws Okla. 1909. Third. Because the record does not show that plaintiff in error ever gave an appeal bond or stayed the execution of the judgment rendered and the sentence would have been served according to the terms of the judgment before this time, and thereby renders useless any action by this court." The second ground raised by the motion of the Attorney General to dismiss this appeal will have to be sustained. This court has held in a great many cases that failure to serve notices of appeal as provided by law is fatal, and an appeal filed in this court when no such notices are shown will be dismissed for want of jurisdiction. Appeal dismissed.